Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-31 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of the applicant amendment and remarks filed 1/6/2021 and because the prior art of record does not teach or suggest, either alone or in combination in claim 1: “the first applicator coil antenna is configured to wirelessly receive electromagnetic (“EM”) energy from a transmitter coil antenna of a remote device and provide at least a first portion of the received EM energy to the second coil antenna; and the second applicator coil antenna is configured to receive EM energy from the first applicator coil antenna and wirelessly transmit at least a second portion of the received EM energy to the biosensor coil antenna..” in combination with the remaining of the claimed limitations.
In claim 4: “the second coil antenna located distant from the first coil antenna and substantially co-axially aligned with the first coil antenna, and wherein the first coil antenna is configured to: wirelessly receive electromagnetic (“EM”) energy from a transmitter coil antenna; and provide at least a portion of the received EM energy to the second coil antenna.” in combination with the remaining of the claimed limitations.
In claim 12: “the first coil antenna is configured to: wirelessly and electromagnetically couple with a transmitter coil antenna to receive electromagnetic (“EM”) energy from the 
 In claim 18 “the second coil antenna is located distant from and substantially co-axially aligned with the first coil antenna; transmitting, by the first coil antenna, energy received from the alternating EMF to the second coil antenna; transmitting, by the second coil antenna, energy received from the first coil antenna to a biosensor coil antenna of a biosensor device.” in combination with the remaining of the claimed limitations.
In claim 26 “wirelessly and electromagnetically coupling, by a first coil antenna of a biosensor applicator, with the transmitter coil antenna to receive energy from the alternating EMF, the biosensor applicator comprising the first coil antenna; and wirelessly and electromagnetically coupling, by the first coil antenna,, with a biosensor coil antenna of a biosensor device to relay at least a portion of the energy received from the alternating EMF.” in combination with the remaining of the claimed limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689